Citation Nr: 0515568	
Decision Date: 06/09/05    Archive Date: 06/21/05	

DOCKET NO.  03-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a lumbar spine 
disability, including the legs. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before the Board at 
a hearing held in March 2005 at the RO.

The issue of entitlement to service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action is required.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the 
claims has been received.

2.  The veteran does not currently have a lumbar spine 
disability, to include disability of the legs, which is 
related to active service.

3.  An unappealed October 2001 RO decision denied an 
application to reopen a claim for service connection for a 
psychiatric disorder.

4.  Evidence received since the October 2001 RO decision is 
cumulative and redundant of the evidence of record at the 
time of that decision and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  A lumbar spine disability, including the legs, was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  The October 2001 RO decision denying the application to 
reopen the claim for service connection for a psychiatric 
disorder is final; new and material evidence has not been 
received and the claim for service connection for a 
psychiatric disability is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbar spine disability, including the legs

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §3.303 (d).

When a veteran served 90 days or more during a period of war 
or peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The reports of the veteran's February 1965 service entrance 
examination and medical history completed in conjunction 
therewith reflect no complaint, finding, or treatment with 
respect to the lumbar spine.  The examination indicates that 
his spine and other musculoskeletal systems were normal.  A 
September 17, 1965, service medical record reflects that the 
veteran reported sharp pains in the right lower back and that 
his right leg sometimes gave way when he had these pains.  
There was no apparent injury.  On September 20, 1965, he was 
seen for complaints of back pain.  He appeared to have been 
cut with a knife or razor; he indicated that he had been in a 
fight.  He was seen the next day with complaints of back pain 
of two months' duration.  

In October 1965, he complained of low back pain of two 
months' duration.  Stimulation revealed no neurological 
involvement.  Strain of the lower back was indicated.  He was 
seen the next day for a neurological examination.  That 
examination was negative.  The diagnosis was lumbosacral 
strain.  He was seen a few days later in October 1965 for 
complaints of right leg paresthesia.  

Remaining service medical records, including the February 
1966 separation examination report are silent for complaint, 
finding, or treatment regarding the low back or legs.  
Indeed, the separation examination report indicated that the 
veteran's spine, other musculoskeletal system, and lower 
extremities were all normal.

A March 1967 private treatment record reflects that the 
veteran appeared to be in good overall physical condition.  
The only physical defects noted were cuts that did not 
involve his lower back, but did involve the calves of his 
lower legs.

On VA examination in January 1989, the veteran complained of 
back problems.  X-ray showed mild joint space narrowing at 
L5-S1 with grade I spondylolisthesis.  There was a very small 
anterior hypertrophic spur formation along the superior 
aspect of L4.  Diagnoses included grade I spondylolisthesis 
with joint space narrowing at L5-S1.

A September 1999 private X-ray of the veteran's knees and 
lumbosacral spine revealed degenerative changes and disc 
space narrowing at L5-S1.

At the March 2005 Board hearing held, the veteran testified 
it was his belief that his back problems may have been due to 
marching in basic or duties that were required while he was 
in the brig onboard ship.  He also testified that his bunk, 
while onboard ship, may have caused his back problems.

While the veteran is qualified to offer testimony regarding 
symptoms he experienced, he is not qualified to offer a 
medical diagnosis or etiology because he does not have 
sufficient medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, his opinion with respect to 
the etiology of his currently manifested lumbar spine 
disability, to include disability of the legs, will not be 
accorded any probative weight.  The Board certainly has 
considered the veteran's testimony and statements regarding 
the circumstances of his service and the punishment that he 
states he received while in the brig.  However, that evidence 
is not competent on the issue at hand: that is, whether any 
current lumbar spine disability (including the legs) is 
related to service or to any aspect thereof.  For that 
determination, competent "nexus" evidence is required.  In 
this case, the veteran's testimony is not that type of 
competent "nexus" evidence. 

There is no competent medical evidence indicating that the 
veteran had any chronic disability of the lumbar spine, to 
include arthritis, or disability of his legs during active 
service.  There is competent medical evidence indicating that 
he did not have any neurological involvement related to his 
complaints noted during active service and there is competent 
medical evidence indicating that his lower extremities, 
spine, and musculoskeletal system were normal at the time he 
was examined for separation in February 1966.  There is also 
competent medical evidence, dated in 1967, which indicates 
that the veteran did not appear to have any physical defects 
other than those noted and appeared to be in fairly good 
overall physical condition.  The first competent medical 
evidence indicating that the veteran has chronic disability 
of the back is dated in 1989.  

In the absence of any competent medical evidence indicating 
that the veteran had chronic disability of his back or legs 
during active service or that he had arthritis within one 
year of discharge from service, and competent medical 
evidence indicating that he did not have any chronic 
disability of his back or legs during active service or 
within one year of discharge from active service, a 
preponderance of the evidence is against a finding that the 
veteran had chronic disability of the lumbar spine or 
disability of the legs, to include arthritis, during active 
service or within one year of discharge from active service.  

Further, with consideration that competent medical evidence 
indicates that the veteran did not have chronic disability of 
the lumbar spine or the knees for many years after active 
service, a preponderance of the evidence is against a finding 
that any current disability of the lumbar spine or legs is 
related to his active service.  Accordingly, a preponderance 
of the evidence is against his claim for service connection 
for lumbar spine disability, to include disability of the 
legs.

II.  Psychiatric disability

A January 1986 RO decision denied service connection for a 
psychiatric disorder.  The veteran was notified of that 
action, and his appellate rights, but he did not initiate an 
appeal and it is final.  An April 1988 RO decision continued 
that denial.  The veteran was notified of that action, but he 
did not appeal that decision, which thus became final.  An 
October 2001 RO decision found that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran was notified of that action and he did 
not appeal.  Therefore, it is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2004).

In June 2002, the veteran submitted his most recent request 
to reopen his claim of entitlement to service connection for 
a psychiatric disorder.  Despite the finality of the prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

For claims submitted after August 2001, such as this claim, 
"new and material evidence" is defined as evidence that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (a); see 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
rating decision in October 2001 in light of all of the 
evidence of record.  It is noted that the credibility of new 
evidence is to be presumed in determining whether to reopen 
the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the October 2001 RO 
decision included the veteran's service medical records.  The 
service medical records included a September 1965 psychiatric 
evaluation which reflects an impression of emotionally 
unstable personality with anxiety and passive aggressive 
features.  The February 1966 service separation examination 
report reflects that the veteran was psychiatrically normal.

Also included was a March 1967 police report and March 1967 
private treatment records, relating to a period of inpatient 
care.  The diagnosis was emotionally unstable personality 
with depressive trends, alcoholism and suicidal gesture.

The record also included a VA hospital discharge summary, 
relating to a period of hospitalization in September and 
October 1985, which reflects the diagnosis of paranoid 
schizophrenia.

Also of record was a report of a January 1989 VA psychiatric 
examination with a diagnosis of schizophrenia, rule out 
bipolar disorder.  The record also included private 
psychiatric evaluations from May and November 1999, with 
diagnoses of major depression.  The November 1999 evaluation 
notes the veteran's history, which included military service 
for one year.  It notes that during that service the veteran 
was locked up in isolation in a ship and placed on a low-
calorie diet.  He was also made to stand at attention for 12 
hours a day against the wall.

Subsequent to the October 2001 RO decision the veteran has 
submitted a duplicate of the November 1999 private evaluation 
and offered testimony at the March 2005 Board hearing.  At 
that hearing, he testified that he receives no current 
psychiatric treatment.  He offered testimony regarding his 
in-service experiences with respect to the brig and his 
duties while on board ship.  These were contained in medical 
records that were of record at the time of the October 2001 
RO decision.

The veteran has offered no new medical evidence relating to 
the claim for service connection for a psychiatric 
disability.  His testimony is cumulative and redundant of 
evidence that was of record at the time of the October 2001 
RO decision and does not raise a reasonable possibility of 
substantiating his claim.

The requirements for establishing service connection have 
been set forth above and addressed in the veteran's separate 
claim for service connection.  With consideration of the 
above analysis with respect to the additional evidence the 
veteran has submitted, in light of the requirements for 
establishing service connection, he has not submitted new and 
material evidence as required by 38 C.F.R. § 3.156.  
Accordingly, his claim to reopen must be denied.

III.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (b) (c) (2004).

VCAA notice as required by 38 U.S.C.A. § 5103 (a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here, the veteran was provided the 
VCAA notice in July 2002 prior to the RO's September 2002 
decision.

VCAA notice consistent with 38 U.S.C.A. § 5103 (a) and 38 
C.F.R. § 3.159 (b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21.

Here, the Board finds that the July 2002 notice to the 
veteran has fully complied with the requirements of 38 
U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  Further, the 
statement of the case furnished to the veteran in January 
2003 provided him with VCAA implementing regulations.  The 
notices provided to the veteran informed him of the 
information and evidence not of record that was necessary to 
substantiate his claims and informed him of the evidence 
needed to reopen his claim.  He was also informed to advise 
VA of any evidence or information that would support his 
claim, and if he had the evidence in his possession, he was 
requested to send it to the VA.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
Mayfield v. Nicholson, __ Vet. App. __, No. 02-1077, 2005 WL 
957317 (U.S. Vet. App. Apr. 14, 2005).  In this case, since 
each of the four content requirements of the VCAA notice has 
been fully satisfied, the Board concludes that the veteran 
has been appropriately notified.

With respect to the VA's duty to assist, it appears that all 
available private and VA treatment records, with respect to 
the issues finally decided herein, have been obtained, as 
have the veteran's service medical records.  The veteran has 
not been afforded VA examinations because the Board has 
determined, with respect to the attempt to reopen, that new 
and material evidence has not been presented or secured to 
reopen the claim for service connection for a psychiatric 
disorder.  38 C.F.R. § 3.159 (c) (4) (iii).  With respect to 
the claim for lumbar spine and leg disability, the record 
does not contain evidence indicating that there may be an 
association between the veteran's currently manifested lumbar 
spine disability or disability of the legs and his active 
service.  38 C.F.R. § 3.159 (c) (4) (i) (C).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In these circumstances, additional 
efforts to assist or notify him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  
See Mayfield, supra.


ORDER

Service connection for a lumbar spine disability, including 
the legs, is denied.

The application to reopen the claim for service connection 
for a psychiatric disability is denied.


REMAND

At the March 2005 Board hearing, the veteran testified that 
he was not receiving treatment for hearing loss, but that he 
had been tested for hearing loss at the Detroit VA Medical 
Center sometime since it had opened.  He believed this was 
within the last five years.  It does not appear that records 
relating to this testing are of record or that they have been 
requested.

In light of the above, the appeal is REMANDED for the 
following:  

1.  Please contact the Detroit VA Medical 
Center and request that it provide all 
records relating to audiology testing of 
the veteran since it has opened.  

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for bilateral hearing loss.  
If the RO's decision remains adverse to 
the veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  The case should then be 
returned to the Board for its review, as 
appropriate.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
informed.  He has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	PANAYOTIS LAMBRAKOPOULOS 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


